             Case 1:20-cr-00530-RA Document 56 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                  Order of Restitution

                 v.                                                             20 Cr. 530 (RA)

 RAKEEM STEPHEN,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Jessica Greenwood, Assistant

United States Attorney, of counsel, which is being made with the consent of defense counsel; the

presentence report; the Defendant’s conviction on Count One of the above Information; and all

other proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution. Rakeem Stephen, the Defendant, shall pay restitution in the

total amount of $7,334.88 to the victims of the offense charged in Count One. The names,

addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims

attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

       2. Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed




09.10.2013
           Case 1:20-cr-00530-RA Document 56 Filed 06/09/21 Page 2 of 2




by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.
          9th day of _______,
Dated: ________       June    2021
       New York, New York


                                              ___________________________________
                                              THE HONORABLE RONNIE ABRAMS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
